Case 2:85-cv-04544-DMG-AGR Document 1116 Filed 04/21/21 Page 1 of 6 Page ID
                                #:43087


 1   CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
 2   Carlos R. Holguín (90754)
     256 South Occidental Boulevard
 3   Los Angeles, CA 90057
 4   Telephone: (213) 388-8693
     Email: crholguin@centerforhumanrights.email
 5
     Attorneys for Plaintiffs
 6
 7   Additional counsel listed on following page
 8
 9
10
11                              UNITED STATES DISTRICT COURT
12                         CENTRAL DISTRICT OF CALIFORNIA
13                                   WESTERN DIVISION
14
15
     JENNY LISETTE FLORES, et al.,            No. CV 85-4544-DMG-AGRx
16
           Plaintiffs,                        PLAINTIFFS’ RESPONSE TO DEFENDANTS’
17                                            OBJECTIONS TO PLAINTIFFS’ DECLARATIONS
     v.                                       FILED IN RESPONSE TO INDEPENDENT
18
                                              MONITOR’S INTERIM REPORT
19   MERRICK GARLAND, Attorney General of
     the United States, et al.,
20                                            Status Conference: April 23, 2021
                                              11:00 AM
21
           Defendants.
22                                            [Hon. Dolly M. Gee]
23
24
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 1116 Filed 04/21/21 Page 2 of 6 Page ID
                                #:43088


 1    NATIONAL CENTER FOR YOUTH LAW
 2    Leecia Welch (Cal. Bar No. 208741)
      Neha Desai (Cal. RLSA No. 803161)
 3    Freya Pitts (Cal. Bar No. 295878)
 4    Melissa Adamson (Cal. Bar No. 319201)
      Diane de Gramont (Cal. Bar No. 324360)
 5    1212 Broadway, Suite 600 Oakland, CA 94612
 6    Telephone: (510) 835-8098
      Email: lwelch@youthlaw.org
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                          PLAINTIFFS’ RESPONSE TO DEFENDANTS’ OBJECTIONS
                                                                                CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 1116 Filed 04/21/21 Page 3 of 6 Page ID
                                #:43089


 1         On April 2, 2021, Independent Monitor Andrea Ordin and Special Expert
 2   Dr. Paul Wise filed an interim report regarding conditions at Customs and Border
 3   Protection facilities that process minors, ORR “Emergency Intake Sites” (EIS), and
 4   other new sites under Defendants’ control that care for Class Members. See Interim
 5   Report and Recommendations by Independent Monitor and Special Expert Dr.
 6   Paul H. Wise, April 2, 2021 [Doc. # 1103]. Plaintiffs filed a response to the interim
 7   report on April 9, 2021. See Plaintiffs’ Response to Independent Monitor’s Interim
 8   Report, April 9, 2021 [Doc. # 1109]. On April 16, 2021, Defendants filed
 9   evidentiary objections to the declarations accompanying Plaintiffs’ response. See
10   Defendants’ Objections to Plaintiffs’ Declarations Filed in Response to
11   Independent Monitor’s “Interim Report on Defendants’ Response to January-
12   March Influx,” April 16, 2021 [Doc. # 1111].
13         Plaintiffs respectfully request that the Court overrule Defendants’ objections.
14   First, Defendants’ reliance on the advocate-witness rule is misplaced because that
15   rule applies only to trial testimony. Second, the declarations at issue are based on
16   personal knowledge and are submitted for the limited purpose of providing context
17   and support for the recommendation of the Independent Monitor.
18   I.    RESPONSE TO EVIDENTIARY OBJECTIONS
19         A. The advocate-witness rule does not bar Plaintiffs’ declarations
20             because this rule applies only to trial testimony.
21         “Under the advocate-witness rule, a lawyer cannot serve as an advocate in a
22   trial in which the lawyer is likely to testify as a witness, unless an exception
23   applies.” Legacy Villas at La Quinta Homeowners Ass’n v. Centex Homes, 626 F.
24   App’x 679, 682 (9th Cir. 2015); see also United States v. Rangel-Guzman, 752
25   F.3d 1222, 1224-25 (9th Cir. 2014) (“The advocate-witness rule prohibits attorneys
26   from testifying in a trial they’re litigating”). This rule arises out of the rules of
27   professional conduct. See Legacy Villas at La Quinta Homeowner’s Ass’n, 626 F.
28   App’x at 682 (citing Model Rules of Prof’l Conduct R. 3.7; Cal. R. of Prof’l

                                                 1                     PLAINTIFFS’ RESPONSE TO DEFENDANTS’ OBJECTIONS
                                                                                             CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 1116 Filed 04/21/21 Page 4 of 6 Page ID
                                #:43090


 1   Conduct 5-210); Optyl Eyewear Fashion Int’l Corp. v. Style Companies, Ltd., 760
 2   F.2d 1045, 1048 (9th Cir. 1985) (“The standards for disqualification of an attorney
 3   who may be a witness at trial derive from the applicable disciplinary rules”);
 4   Aichele v. City of Los Angeles, 314 F.R.D. 478, 492 (C.D. Cal. 2013) (analyzing
 5   advocate-witness rule under California Rule of Professional Conduct 5-210).
 6          The relevant California Rule of Professional Conduct provides that “[a]
 7   lawyer shall not act as an advocate in a trial in which the lawyer is likely to be a
 8   witness unless” specified exceptions apply. Cal. R. of Prof’l Conduct 3.7(a)
 9   (formerly cited as Rule 5-210) (emphasis added); see also Model Rule of Prof’l
10   Conduct 3.7(a) (“A lawyer shall not act as advocate at a trial in which the lawyer is
11   likely to be a necessary witness unless” specified exceptions apply). The advocate-
12   witness rule does not prohibit testimony by an attorney outside the context of a
13   trial. See Cal. R. of Prof’l Conduct 3.7 cmt. 1 (“This rule applies to a trial before a
14   jury, judge, administrative law judge or arbitrator. This rule does not apply to other
15   adversarial proceedings.”); DHR Int'l Inc. v. Charlson, No. 14-1899, 2014 WL
16   4808752, at *10 (N.D. Cal. Sept. 26, 2014) (denying motion to disqualify counsel
17   in part because “the advocate-witness rule disqualifies the attorney only from
18   acting as an advocate at trial” and “it is not at all certain that the case will go to
19   trial”).
20          Because Plaintiffs’ declarations were not submitted in connection with a
21   trial, the advocate-witness rule does not apply. The cases relied on by Defendants
22   are inapposite because both involved testimony during a jury trial. See Hayes v.
23   Arthur Young & Co., 34 F.3d 1072, 1994 WL 463493, at *2, 9 (9th Cir. 1994)
24   (unpublished) (rejecting challenge to jury verdict based on exclusion of trial
25   testimony); United States v. Prantil, 764 F.2d 548, 553 (9th Cir. 1985) (discussing
26   policies underlying advocate-witness rule to prevent inappropriate influences on
27   the jury and jury confusion).
28

                                                 2                     PLAINTIFFS’ RESPONSE TO DEFENDANTS’ OBJECTIONS
                                                                                             CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 1116 Filed 04/21/21 Page 5 of 6 Page ID
                                #:43091


 1         B. Plaintiffs’ declarations are based on personal knowledge.
 2         In their declarations, Leecia Welch and Melissa Adamson recount their
 3   personal observations following visits to detention facilities housing class
 4   members. See Declaration of Leecia Welch, April 9, 2021 [No. # 1109-1];
 5   Declaration of Melissa Adamson, April 9, 2021 [No. # 1109-2]. They also recount
 6   information received from ORR officials,1 class members, and potential sponsors
 7   for the purpose of providing additional context for the Independent Monitor’s
 8   recommendations.
 9         The Court should afford appropriate weight to these declarations in light of
10   (1) the difficulties of obtaining direct testimony from detained children and their
11   families under present circumstances, see Order Regarding Plaintiffs’ Ex Parte
12   Application for Restraining Order and Order to Show Cause at 8 n.10, March 28,
13   2020 [Doc. # 740]; see also Order Regarding Plaintiffs’ Motion to Enforce
14   Settlement as to “Title 42” Class Members at 7 n.5, September 4, 2020 [Doc.
15   # 976], and (2) the limited purpose for which they are offered – in support of
16   Plaintiffs’ request that the Court direct the Independent Monitor to provide
17   continued monitoring of the status of case management at EISs, in line with
18   Recommendation #2 of the Independent Monitor’s report.
19   II.   CONCLUSION
20         Plaintiffs respectfully request that the Court overrule Defendants’ objections
21   related to the advocate-witness rule as inapplicable and accord appropriate weight
22   to Plaintiffs’ declarations.
23
24
     Dated: April 21, 2021.           CENTER FOR HUMAN RIGHTS AND
25                                    CONSTITUTIONAL LAW
26                                    Carlos R. Holguín

27
     1
28    The statements of ORR officials recounted in the declarations of counsel are non-
     hearsay party admissions in any event. Fed. R. Evid. 801(d)(2).
                                               3                   PLAINTIFFS’ RESPONSE TO DEFENDANTS’ OBJECTIONS
                                                                                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 1116 Filed 04/21/21 Page 6 of 6 Page ID
                                #:43092


 1
                                  NATIONAL CENTER FOR YOUTH LAW
 2                                Leecia Welch
 3                                Neha Desai
                                  Freya Pitts
 4                                Melissa Adamson
 5                                Diane de Gramont
 6
                                  /s/ Leecia Welch_______________
 7                                Leecia Welch
 8                                One of the Attorneys for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          4                   PLAINTIFFS’ RESPONSE TO DEFENDANTS’ OBJECTIONS
                                                                                    CV 85-4544-DMG-AGRX
